UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1810


GREGORY H. SUTTON,

                    Plaintiff - Appellant,

             v.

SOMERSET COUNTY BOARD OF EDUCATION; JOHN GADDIS, In his
official and individual capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-00504-ELH)


Submitted: February 28, 2019                                      Decided: March 7, 2019


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, Ashley A. Bosché, COCKEY, BRENNAN & MALONEY, PC,
Salisbury, Maryland, for Appellant. Lisa Y. Settles, Adam E. Konstas, PESSIN KATZ
LAW, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory H. Sutton appeals the district court’s order granting summary judgment to

the Somerset County Board of Education (“the Board”) and its Superintendent of Schools

John Gaddis (collectively, “Appellees”), in Sutton’s action alleging race discrimination

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2012), and 42 U.S.C. §§ 1981, 1983 (2012). We affirm.

       On appeal, Sutton contends that summary judgment was improper because a

reasonable juror could conclude that the given reasons for Sutton’s termination were

pretextual. “We review a district court’s decision to grant summary judgment de novo,

applying the same legal standards as the district court and viewing all facts and

reasonable inferences therefrom in the light most favorable to the nonmoving party.”

Grutzmacher v. Howard Cty., 851 F.3d 332, 341 (4th Cir.) (internal quotation marks

omitted), cert. denied, 138 S. Ct. 171 (2017). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Our review of the record leads us to conclude that the district court did not err in

granting summary judgment to Appellees. Accordingly, we affirm for the reasons stated

by the district court. Sutton v. Somerset Cty. Bd. of Educ., No. 1:17-cv-00504-ELH (D.

Md. June 19, 2018).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED

                                             2